2050: The future begins today - Recommendations for the EU's future integrated policy on climate change (debate)
- The next item is the report by Mr Florenz on behalf of the Temporary Committee on Climate Change on 2050: the future begins today - recommendations for the EU's future integrated policy on climate change.
rapporteur. - (DE) Mr President, ladies and gentlemen, I would, in particular, like to say good morning to my fellow Members who have been working for months on this climate report. I am very grateful to you for the fair and cooperative way in which you have worked with me to put together this report.
The procedure in a horizontal committee was new. We did not have discussions with experts in a group, but with people from the transport sector, and, quite rightly, with people from the economic sector and, of course, also with people from the energy sector. It was quite clear during this process that the first hours and days of the debate were somewhat tougher because this was new subject matter. At this point, I would like once again to thank our Chairman and my good friend, Mr Sacconi, who always presided in an excellent and fair manner.
Today's achievement, which we have noted, is essentially that this horizontal cooperation presents a great opportunity, and with the next composition of Parliament we ought to make sure that people talk to each other more and that we do not just have individual groups opposing each other.
That has been the greatest advantage of this committee. We had invited quite high-level experts such as Nobel Peace Prize winner Rajendra Pachauri, and experts in science, research and, of course, politics. Finally today we have an outcome in hand which shows us that the report has proved to be very positive.
We know very well that prohibitions, sanctions and doing without achieve very little. Instead, we must encourage changes in awareness as well as innovation and motivation. Our aim must be for the engineers of Europe to get up each morning and take pleasure in trying to build machines that work more efficiently in this world in order to utilise our children's raw materials better and considerably more efficiently.
The report is also honest. We have stated that we do not have any super weapons. There is no switch that we can flick, not in Brussels nor in Bali nor in Poland in December; instead we have a whole host of measures. This is precisely where the opportunity lies: the opportunity to make it clear to the people that they themselves are responsible for a third of this climate change, for example as a result of them heating their houses. As citizens, however, we are all responsible for a third, including as a result of mobility and all that entails, and industry is also responsible for a third. The report is therefore directed at us all. That is the wonderful thing about it. We do not need to look for a villain; we are all urged to take part in innovative discussions. I am particularly pleased about that.
It is also clear that this report is evenly balanced, and I would like to emphasise that once again, because it does not represent any party programmes. Nor does it disparage any area. Instead, we point out that in certain areas there are more opportunities, whereas in other areas we have fewer opportunities. For that reason, the report also states that it ultimately points the way and indicates the way forward - particularly for Europe, as in Europe we have a vast amount of environmental technology, the volume of which is comparable with the European car industry. The amount will increase, and we must work on this to bring about innovation.
I just said that we should involve our citizens so that they can do something in their own houses. In this connection, local politics, chambers of commerce and industry and trade associations can achieve a considerable amount in terms of motivation and the provision of information.
Let me conclude by saying that the many benefits that we have demonstrated in this report should make us realise that the opportunities lie in innovation and not in depression. If we understand that, then this task has been worthwhile.
- Thank you very much for the work that you have carried out Mr Florenz, and for your report.
President-in-Office of the Council. - Mr President, it is a pleasure to be here and share with you some thoughts on the important year ahead. Firstly, let me congratulate the Temporary Committee on Climate Change for all the work it has accomplished since its creation in April 2007: hearings, conferences, reports, resolutions, exchanges with third parties. Its tireless efforts have greatly contributed towards shaping the EU position on climate change.
The latest resolution, '2050: The future begins today - Recommendations for the EU's future integrated policy on climate change', which was adopted by the Temporary Committee on Climate Change on 2 December 2008, and which you will adopt at this part-session, will again provide a very useful basis when discussing the options for a post-2012 climate agreement and for further deepening the EU's climate policies.
As you know, the work during the Presidency will focus on the international negotiation process. By the way, I am leaving Strasbourg today and flying to Delhi to have discussions with the Indian Government and Indian representatives. Two weeks later we have an EU-Africa meeting in Nairobi, Kenya, and we have already made contact with the US Administration, which I will mention later.
By adopting the climate and environment legislative package at the end of 2008, the EU is sending a very strong political signal to all our partners in the world. With the adoption of this package in a few months' time, the EU will demonstrate that its commitment, as well as its leadership, in the global fight against climate change is as strong as ever. Indeed, the EU will be the first region in the world to commit unilaterally to a reduction of its greenhouse gas emissions by 20% by 2020.
As you know, the climate and energy package will, as of 2013, enable the reform of the EU-ETS (Emissions Trading Scheme), set limits for the emissions outside the Emissions Trading Scheme, stimulate CO2 capture and storage technology, as well as boost the deployment of renewables.
As far as the ETS is concerned, a single EU cap with a linear downwards trajectory will be set, auctioning will be gradually introduced as the method of allocating allowances and monitoring reporting, and verification will be strengthened. But, of course, the EU has repeatedly said that it will not settle for 20% - we want to go for 30% - and, therefore, we hope for an ambitious global and comprehensive agreement in Copenhagen.
The Copenhagen Conference is now only 10 months away. The December 2008 Poznań Climate Conference agreed on a work programme for 2009, with clearly identified steps towards Copenhagen. The decision in Poznań on the operationalisation of the Adaptation Fund represents an important step forward in the negotiations on the financing building block - one of the key elements of any comprehensive global agreement.
The ministerial round table in Poznań also confirmed the shared willingness of both the developed and the developing countries to find an effective globally agreed response to dangerous climate change for the post-2012 period. This encompasses further mitigation efforts, adaptation actions and finance and technology means to make that response operational.
Poznań has also sent the message that the current financial crisis is not to be seen as an obstacle to further action on climate change, but, instead, as yet another opportunity for profoundly transforming our economic system and moving firmly towards a low-carbon economy.
The Czech Presidency intends to build on such important achievements and to pursue efforts at international level towards a successful agreement in Copenhagen in December 2009.
On 2 March 2009, the Environment Council, and later the ECOFIN Council and the spring European Council, will be the first opportunities for further developing the EU position in this respect, on the basis of the Commission communication towards a comprehensive climate change agreement in Copenhagen, which we received a week ago, and on the basis of your input.
In addition to the shared vision for long-term action for mitigation technology and adaptation, the identification of appropriate means for financing effective and long-term climate policies will be key in future EU deliberations. In this context, I can only reiterate the Climate Change Committee's call on the Commission and the Member States 'to adopt, at bilateral level in the negotiations towards a post-2012 agreement, a mediating role between the positions of developed countries, in order to ensure by means of a balance of interest the success of the climate negotiations involving all major greenhouse gas emitters'.
The EU will also continue to engage in active outreach with key negotiating partners and main emerging economies, but also with a new US Administration. I have spoken on the phone to Carol Browner, the President's assistant for energy and climate change. I have made a preliminary proposal to her for a high-level meeting with US representatives and the EU Commission - Commissioner Dimas - the Czech Presidency and the upcoming Swedish Presidency (i.e. the Troika) in early March, probably 2 or 6 March.
I said that the EU would like to work as closely as possible with the United States on the evolution and linkage of carbon markets. We gather that Congressman Waxman has indicated that he will try to get the legislation from his committee on the cap-and-trade system to be implemented at the end of May. This is quite an encouraging response from the United States as a reaction to the activities of the European Union.
We also count on the European Parliament to ensure that the EU voice is more widely heard, and we appreciate very much the outreach efforts that you have made in the past. I can only encourage you to continue along this path and wish you all good luck for the year ahead.
Member of the Commission. - (EL) Mr President, honourable members of the European Parliament, the final report by the Temporary Committee on Climate Change for which Mr Florenz acted as rapporteur has ambitious targets and covers a broad spectrum of issues, thereby confirming the considerable importance that the European Parliament attaches to the question of climate change. I should like to congratulate the Temporary Committee on Climate Change, and in particular the rapporteur, Mr Florenz, on their exceptional work.
Last year, our priority was the package of measures on climate change and energy. Our efforts bore fruit and we can now be proud of this very important package of legislative acts. This year, we shall be focusing in particular within the European Union on preparing the implementation measures for this package. At international level, our priority will be negotiations on climate change, which will be stepped up in the run-up to the United Nations conference in Copenhagen and, as you have just heard, the Czech Presidency attaches great importance to these negotiations and has planned a series of bilateral and multilateral meetings and negotiations. Your report has therefore come along at the right time. In the run-up to Copenhagen we must muster all our forces and work together so that, given the particular role of Europe, we will achieve the best possible result.
I am delighted that your report, in keeping with the Commission's analysis, emphasises that the economic and financial crisis should not be used as an excuse to delay action to deal with climate change. We also agree that taking action to deal with climate change forms part of the solution to the economic crisis we face today.
With the package of measures on climate change and energy, Europe is now moving on the track of an economy of low carbon dioxide emissions. At the same time, it will help to restrict Europe's dependency on imported energy, which is an equally important benefit, as we saw recently with the natural gas crisis. By implementing the target of reducing emissions of greenhouse gases by 20% or by 30%, and provided that the other developed countries accept such reductions within the framework of the international agreement, we shall without doubt be in the most ambitious position of any other country or group of countries. We are setting an example to the rest of the world, which will give a positive dynamic to the international negotiations.
Before we focus our debate on the international negotiations, I should like to comment briefly on an issue which was very rightly highlighted in the report. The report contains valuable proposals on what has to be done in order to make more efficient and effective use of natural resources, in order to reduce emissions of greenhouse gases and save energy.
Last year, the Commission made an initial step in this direction by approving the action plan on sustainable production and consumption. More recently, with measures to complement the package of measures on climate change and energy, it strengthened action to save and make more efficient use of energy. Be that as it may, a great deal still needs to be done in the field of the sustainable use of natural resources and, of course, there is still huge potential for making more efficient use of energy. One illustrative example is the proposal which the Commission tabled recently on the energy efficiency of buildings. This is a sector for multiple targeting as it has significant benefits in terms both of energy savings and climate protection, while at the same time creating employment and contributing to the development of technological innovation.
Today, more than ever, we need to tone up and strengthen our economies by taking measures to speed up the adoption and use of clean technologies which will help to create clean jobs. At the same time, important opportunities will be created for our foreign trade as markets for clean technologies rapidly expand. With this in mind, last December the Commission proposed, among other things, specific actions within the framework of the European Economic Recovery Plan.
As far as international negotiations on climate change are concerned, the package of measures on climate change and energy has without doubt strengthened our arguments and efforts to persuade our international partners that taking effective measures is not only necessary but also feasible. Of course, there is no doubt that the international negotiations will be very difficult, due in part to the fact that they are so complex. Nonetheless, I believe that agreement will be reached in Copenhagen. We can and must reach an agreement. There is no time to lose. It is a question of political will and I think that the will exists.
Now, as the international negotiations start to intensify, last week the Commission adopted a communication which includes its positions on the most important points of the negotiations. First of all, it is the developed countries which are being called upon to continue to play a leading role. Positive messages are coming from the United States because, as the Czech minister mentioned earlier, President Obama has promised that the USA will be actively involved in the international negotiations. He has also announced that there will be a greenhouse gas trading scheme in the United States and that there will be reductions of 80% by 2050 compared with 1990.
All this is positive, but we want to see it put into practice quickly, in fact this year, because we need to reach an agreement in Copenhagen at the end of this year and the United States have a debt and, based on what President Obama has announced, they will need to make a decisive contribution, together with the European Union, so that we can all reach agreement in Copenhagen. Of course we welcome the debate under way within the United States, which will result in various other decisive measures being taken to combat climate change. One illustrative element is the measures announced recently for cars.
The communication by the European Commission confirms the target to reduce emissions by 30% collectively in the developed countries and defines the concept of comparability of effort. Comparability will be of decisive importance both in achieving the environmental targets and in safeguarding fair terms of competition. The Commission has proposed a series of criteria for defining comparability.
As far as developing countries are concerned, although efforts of similar type and scope to those of developed countries are not required, it is nonetheless important to ensure that they will continue to take action so that the economic development which they need will be less carbon dioxide-intensive. In order to achieve the objective of not exceeding 2 degrees Celsius in 2050, developing countries will need to limit the rate of increase in their emissions by 15% to 30% below those which they would otherwise have recorded had they made no effort to reduce up to 2020. Of course, the effort which will need to be made by each developing country separately will depend on their level of economic development and their resources. This means that we shall obviously be expecting more from the rapidly developing economies than from the others.
We all know that we shall not achieve the results we want in Copenhagen if we do not manage to increase investments and safeguard greater funding for reductions in emissions and adapt. Of course, one portion of the investments needed, even in developing countries, will come from the private sector within the various countries, while approximately one-third, according to the Commission's estimates, will come from the carbon dioxide market. Furthermore, one part needs to be public funding and we must examine ways of securing these public funds. Today, in the midst of a recession, this will not be an easy debate. We must nonetheless be prepared and must put forward arguments for this debate, bearing in mind that the cost of doing nothing will be much higher than the cost of any measures.
Finally, the Commission communication stresses the importance of a global carbon dioxide market and the creation, between the countries of the OECD, of compatible trading systems by 2015, while for the economically more advanced developing countries it is proposed that this should happen at a later date before 2020.
These are the main messages in the Commission communication and I shall be most interested to hear your views on them. International negotiations will proceed apace and intense diplomatic work will be needed on our part this year. I welcome your contribution to this major effort.
on behalf of the PPE-DE Group. - (SL) Climate change is a vast field and I would agree with the rapporteur when he says that we, members of the Temporary Committee on Climate Change, had to find innovative means in order to encompass the full breadth and content of this field. However, now that our work is done, I can confirm that we have, indeed, had ample opportunity to exchange many different views and opinions and to put forward various proposals for future action. Our discussions were quite dynamic at times, precisely because of the diversity of the views expressed. As a result, the report represents a broad spectrum of opinion and offers many good proposals, but it also enables us to coordinate our continued work in the permanent committees, as regards formulating various sectoral policies. Personally, I think that it would be a good idea if we pursued this particular methodology.
Certainly, the fields we mentioned previously, such as energy, transport and industry, proved to offer the greatest opportunities for action, but other fields proved important, too, and here I allude to agriculture, cattle breeding, sustainable forestry, information and communication technologies and the EU's development policy concerning third countries.
Our transition to a low-carbon society will, of course, be possible if we continue to invest in research and to quicken the pace of development and innovation, and if we pursue the other objectives defined in the Lisbon Strategy. However, that alone will not be enough. We also have to change our lifestyles, but we will only be able to do so if people embrace environmental protection as a genuine value. In this regard, we need to achieve much more when it comes to information campaigns and awareness raising.
I also agree with the comments made about the correlation between the financial crisis and climate change. However, even this presents us with an opportunity and fears that climate change might have to take second place to the financial crisis are unjustified, because our measures for reviving the economy need to be designed in such a way as to promote sustainable development, not just consumer spending.
Since our objective is to limit global temperature increases, we also need to work internationally, of course. Here, Europe must establish and deepen its dialogue with the developed countries, because we have to reduce and eliminate the burden of our historic emissions together, while at the same time listening to developing nations and the poorest countries and enabling them to espouse sustainable development, even if it carries a higher price tag.
In conclusion, I would like to congratulate the rapporteur, Mr Karl-Heinz Florenz, on the openness he has shown in our work.
on behalf of the PSE Group. - (NL) I should first of all like to offer Mr Florenz my heartfelt thanks for the sheer dedication and resolve with which he has written his report. It has, in my view, become an all-encompassing report with nearly 200 recommendations, and really worthwhile. It contains many sound recommendations that can be a source of inspiration to the next Parliament, the national parliaments and local authorities.
I would like to mention five core themes that are really essential for our group. First of all, this report recognises that climate change is comprehensive, affecting, as it does, all sectors, not just industry, transport and energy, for which we have already established rules, but also agriculture, health, science and technology, ICT, education, soil, water and land use. All these areas deserve our full attention and an effective solution.
Secondly, climate policy should also have a social dimension and should show solidarity. We need to address employment, income aspects and energy poverty. We need to know how new technology will be paid for, and who will bear that cost. We want to know how many jobs will be created and whether any jobs will be lost. We want retraining programmes for the new green poll workers. Without maximum social dedication, it is extremely difficult to maintain political support for climate policy.
Our third core theme is related to the economic crisis, where we once again need a comprehensive solution. The Green New Deal has now become a concept, and one that receives our wholehearted support. Considerable investments are needed. Interventions to support banks and businesses should at least have a sustainable component. Investments in houses and blocks of flats in Eastern Europe should be given greater priority, as these will be to the benefit of employment, energy security and the climate.
Our fourth core theme is agriculture. This is usually not something we discuss when we talk about the climate. Today, we demonstrate that it is, in fact, necessary, and it proved to be a controversial topic. We have long discussed the question of whether agriculture should have binding targets, and we are agreed that we should consider this seriously. What is also clear is that agriculture does not only pose a problem, it also offers solutions. Sound agriculture, effective land use and an appropriate use of biomass can help reduce greenhouse gases.
Our fifth core theme, finally, is about involving people. This requires the provision of information and transparency. If we want to change our consumption behaviour, we need to know exactly which products produce high levels of greenhouse gases and we may have to adapt our consumption patterns accordingly. This is not easy, of course, but the problem of climate change - as Mr Florenz pointed out a moment ago - cannot be solved with a few technical tricks. We will, at any rate, need to try our best to involve as many people as possible in the major challenges we are facing. Local initiatives are very valuable in this regard. Free energy audits for houses, better public transport and local and regional food production. Together, we can achieve a great deal.
With this set of measures, there is also reason for optimism. Greenhouse gases can be reduced, which contributes to innovation, economic growth, better energy supply, better food production, more employment and a more stable climate. I am indebted to all fellow Members who have made a contribution to this.
on behalf of the ALDE Group. - Mr President, an elephant lurks in the wings of this debate that we seem reluctant to identify. There is virtually no reference to it in this report and only a passing mention in the Commission's comprehensive strategy for achieving a climate change agreement in Copenhagen. It is the fact that human population is growing at unprecedented and unsustainable levels. In the lifetimes of many of us here, population on this planet will have trebled. It continues to grow at the rate of 200 000 every day: 80 million a year.
Why does China need a new coal-fired power station every week? Because its population has more than doubled in 50 years, it is continuing to grow fast, demand for energy grows with it, and Chinese people want what we have in the West, and they have every right to that. The Minister is flying to India today. Population growth is even faster there and again they are turning to coal for energy.
But this planet has finite resources. We need to slow and reverse our population growth. We must do so entirely through non-coercive means, and we must never arrogantly forget that those of us in the developed countries contribute vastly more to climate change than those in developing countries.
The UN population fund says that 380 women in the world become pregnant every minute of the day, and half of that number do not plan to do so. Contraception must be available for all. Women must have control over their reproductive lives: it is so preferable to the alternative of unsafe abortion.
Medical resources need improvements so that women can safely delay giving birth until a later age, but above all the issue must be on the political agenda. Our refusal to place it there is the greatest folly. Families everywhere should be talking about this. Governments should be setting targets for population stability or reduction. Admitting the central importance of population growth is key to addressing it, and we will not succeed in tackling climate change or achieving sustainable development if we fail to do so.
on behalf of the UEN Group. - Mr President, I would also like to compliment Mr Florenz on his effort and commitment in producing this report and, of course, on his ability to listen to, and understand, the many varied and different opinions.
As legislators, it is paramount, in the midst of a massive economic downturn, that we work on results for green energy technology. We can become world leaders in our diverse renewable energy fields, which should create a tight, effective and coordinated strategy - including governments, NGOs, academia, business, forward-thinkers - seeking not to talk but to solve. We need to reduce bureaucracy and support SMEs and technology developers.
The market is there. The regulatory framework is clear. We have set the targets for renewable energy. Although funding is scarce, it is crucial to technology development and to maintaining expertise. Banks and funders will have to take risks on green technology start-ups. There will be long-term gain if we step up to the mark. The jobs and wealth will flow. If, on the other hand, we dilly-dally during this precious time, we will lose out and other countries will be only too ready to fill the gap.
For example, Ireland could become to ocean wave technology what Finland is to mobile phone technology. We have the undisputed potential due to weather and location in the Atlantic. We have the technology patented. We have the expertise in situ and we have the legal target framework. The market is clear, so it is a magnificent opportunity for job creation, electricity price reduction, energy security and carbon emission reduction, not to mention patent revenues.
We now need to get behind our companies, who have been working for over a decade to come to this point. They have taken the risks, and we need to support them through increased funding. Delays at this point would be detrimental. Green technology is our future. We have the opportunity now, so let us use it.
on behalf of the Verts/ALE Group. - (DE) Mr President, I would also like to thank Mr Florenz, in particular for his patience in the negotiations. The length of the report is evidence of the huge number of issues there were to deal with.
However, I would also like to pose the question of how sustainable the agreement is that is now being signalled at the beginning of this year by this report. I remember the International Climate Conference in Poznań very well and the very weak role that the Europeans played there, because they were preoccupied with adjusting downwards their ambitious promises and ambitious statements from the international round of negotiations in Bali and, in view of the emerging financial and economic crisis, they were busy relegating climate policy to a lower priority.
I believe that the next year will be decisive as regards the question of whether we really are prepared, as we currently keep promising, to adjust the type of economy to which we in the industrial nations have become accustomed on the basis of our knowledge of climate change. I believe that the decision as to whether or not we will go down the road of sustainability has not yet been made.
In Poznań, Ban Ki-Moon and Achim Steiner recommended very strongly that all measures taken by the Member States in their economic stimulus plans and their bank rescue packages now be combined with programmes to combat poverty in developing countries and the dreadful consequences of climate change in developing countries, and also with measures for a really ambitious level of climate protection and a new energy policy.
I can see that any legislation at European level relating to this issue will be establishing new ground. It is by no means certain that Europe will find its way along the road to a modern society of energy efficiency and renewable energies. Now, as before, it all rests on the decision: do we carry on with the old mix of coal and nuclear energy or do we take ambitious new paths? I hope that we continue to address this issue as constructively as we have done in the Temporary Committee on Climate Change, although I am not certain that that will happen.
on behalf of the GUE/NGL Group. - (SV) Finally, we are to take a decision on this climate resolution, after more than eighteen months of work. I would like to mention three things in particular.
The long-term reduction targets: in paragraph 3, we demand emissions reductions in the EU of between 25% and 40% by 2020 and at least 80% by 2050. This is a good thing and it means that we are setting higher requirements than those in last year's EU climate package.
We are also demanding measures to be taken in respect of the meat industry. According to the UN Food and Agriculture Organisation (FAO) report, Livestock's long shadow, the meat industry is responsible for 18% of the world's emissions. This is something we take note of in this report and we demand a reduction in the consumption of meat. This is a bold and, to an extent, historic decision by this Parliament, which usually prefers to support subsidies for this industry, but it is a shame that the Group of the European People's Party (Christian Democrats) and European Democrats, in particular, want to vote to remove these requirements. In the same way that we need to reduce motoring, we also ought to dare to say that the current soaring meat consumption is not sustainable.
Allow me also to remind you that the meat industry is, in fact, the primary cause of the destruction of the Amazon rainforest as a result of the creation both of grazing land for animals and land for the production of feed. A large proportion of this feed is exported to Europe as soya. This is not sustainable.
The car industry is another growing problem. Between 1990 and 2005, emissions from the European transport industry increased by 32%. A huge investment in public transport and other environmentally-friendly transport is needed. Cars using fossil fuels must be replaced by electric cars and perhaps, in future, also by hydrogen-powered vehicles. We need to ask ourselves whether the situation with all these forms of transport is sustainable. Should we not encourage local production and consumption instead?
Finally, I would like to issue a warning with regard to Amendments 12 and 28, which demand an increase in nuclear energy. If they are adopted, my group will be unable to support this resolution. Therefore, please vote against Amendments 12 and 28. Thank you very much.
on behalf of the IND/DEM Group. - (NL) Given that a large part of Western Europe is in the grip of a very cold spell right now, a debate on global warming is perhaps a little ill-timed. As the title of the report suggests, however, we are looking at the long term in this debate. We should not, therefore, get too bogged down by short-term events. Mr Florenz's final report has turned out to be well thought-out and sound, and sends out a strong message.
To reduce or prevent the negative effects of climate change, tough action is needed across a wide area. We need tough goals for the period between 2020 and 2050. Not one section of society should escape making efforts. In the run-up to the climate conference in Copenhagen, we will need to maintain our ambition, backed up by a wide range of measures. This report makes a particularly valuable contribution towards this.
- Mr President, 500 years ago there was a consensus amongst learned men that the world was flat. They were wrong. In the 1970s, after three decades of global cooling, there was a consensus amongst scientists that we were facing a new ice age. They were wrong. In 1999, everybody believed that the millennium bug would create a global disaster by closing down computer systems across the world. Weapon systems would fail, commerce would stop, aircraft would fall out of the sky. They were wrong. Nothing at all happened.
Today we are told there is a consensus around catastrophic man-made global warming. It, too, is wrong. Nor is it a consensus. The myth of consensus is a propaganda triumph for the alarmists, but repeated surveys both of the scientific literature and of working climate scientists show a wide range of views on both sides of the debate, with many believing that the jury is still out.
It is true that the world has warmed slightly, although slowly and intermittently, over the last 150 years, but this is entirely consistent with well-established long-term natural climate cycles that gave us the Roman Optimum, the Medieval Warm Period and the Little Ice Age. There is clear evidence that, while the world has warmed slightly, other bodies in the solar system have also warmed. Ice caps have shrunk on Mars, yet nobody imagines that industrial emissions or 4x4s are to blame.
We are now planning to spend unimaginable sums of money on mitigation measures which simply will not work and which, by damaging our economies, will deny us the funds we need to address real environmental problems. As a British journalist, Christopher Booker, has remarked, global warming alarmism is the greatest collective flight from reality in human history.
(ES) Mr President, firstly I would like to thank Mr Florenz for his work, and, of course, the chairman of the committee and all the coordinators and members of the committee as well.
This report is a further expression of what has become a permanent concern of the European Union, namely climate change and its consequences.
The latest set of measures was the recently approved energy package. The report that we are discussing today reflects that same approach to combating climate change and that same concern shown by the European Union.
The report that we have before us is, as has already been said, a set of recommendations. It is a comprehensive suite of different measures and recommendations which in turn contain different 'road maps' for various sectors, including fisheries, agriculture, water, forestry and so on. All of these 'road maps' lead in the same direction, but measures will have to be developed for each.
However, I shall confine myself to what I think is the basic principle required in order to have an effect. Faced with climate change, we have to improve efficiency; this, in my view, has to be the basic principle behind all the measures that are taken.
To make improvements in efficiency means giving priority to technological innovation; it means highlighting efficiency targets when awarding aid and subsidies; it means emphasising efficiency targets when granting certain fiscal advantages, and so on. The only way we can be really effective is to improve efficiency.
(IT) Mr President, ladies and gentlemen, those Members who have spoken before me have demonstrated well how we have managed to bring together very diverse opinions, which have been merged into a common draft.
The Florenz report, which deserves recognition for its success in achieving this consensus by listening carefully to all points of view, is ultimately about energy reconversion and general change in production systems, lifestyles and consumption. It is more than just a philosophical statement and we know that it will not be an easy ride, but it envisages rapprochement in stages. For example, there are indications in the legacy that we are leaving to the next Parliament of what we believe should be the priorities for action in the next parliamentary term, in the run-up to Copenhagen and beyond.
I would, however, like to focus on the content. I feel it is my duty first and foremost to thank the key player in this work, the secretariat. I have here some statistics on our work. To give you an idea of how important their job was, I need only say that they organised eight thematic sessions with sixty of the world's leading experts.
Now, most importantly, I should like to make an appeal, that is express my hopes, for the new Parliament. President Pöttering, you yourself demonstrated your belief that the gamble of this committee would pay off - even though, if the truth be told, it did not find favour with everyone in this Parliament when it was created 18 months ago. You appealed to the House on two separate occasions, illustrating your personal support for this subject and for our task, and so I will address you directly, if you will allow me. It would be a shame if the next Parliament did not create a similar instrument in the next parliamentary term, not least because in the meantime many national parliaments and governments have restructured their work, with climate change as a specific field. Therefore, I hope that the next Parliament will not go back to strict compartmentalisation, where connected areas are separated into different committees, but that, as we have recommended, it will prepare itself for the long ride to a lower carbon economy.
- (IT) Mr President, ladies and gentlemen, I would like to thank Mr Florenz for his work.
At last we are to vote on this report, which represents 18 months of work by the Temporary Committee on Climate Change. I personally would argue that it is a success, if only a modest one. A success because Parliament has shown itself to be one of the most responsive institutions, equipping itself with an ad hoc instrument - the Temporary Committee - to gather data and ideas on a question that affects us all and the impact of which we must face together, both now and in the future. A modest one because, despite all our efforts and the quality of participation and studies carried out, the result still lacks the bite that a resolution on this topic ought to have.
Climate change, as I have said many times, is an urgent and serious matter and requires targeted and effective instruments. Our key reason for creating this committee was to obtain cross-over between policies that have always been handled too separately. I hope that this cross-over can continue in the next Parliament and that this House will also continue to be involved in the Copenhagen negotiations.
What we need is global consensus, and for this we must have something to offer, above all to developing countries. At present the equal conditions that will convince people in developing countries to espouse this policy are still lacking. It is somewhat too Eurocentric and somewhat too compartmentalised as well. We are looking at a lifestyle change. Politically we need to make proposals that are focused firstly on this policy and then on a progressive de-materialisation of our lifestyle, since otherwise it will not be sustainable.
- (IT) Mr President, ladies and gentlemen, my compliments to President Florenz. In calling him president, I do so out of esteem and consideration for the commitment he has always shown to our Parliament.
In adopting the climate and energy package, the European Union has equipped itself with a legislative framework that gives it the right credentials to take a leading role. The recent open-mindedness shown by the new US administration gives us cause to hope for a future shared commitment with the United States to halt the consequences of climate change.
However, the full success of the initiative will be determined by the involvement of the economies of all the developing countries, such as China and India. As the Chinese environment minister made clear when he met with the delegation from the Temporary Committee on Climate Change, this will only be possible with firm support from the richer countries in the form of adequate financial resources to encourage sustainable development.
Progress has been made in this area with the Poznań conference and the decision to put the adjustment fund into operation, as well as the EUR 50 million for research and technological development allocated to developing countries to support the evolution of green technologies at global level.
We must ensure that Copenhagen marks a turning point in terms of practical joint commitment by stronger economies to create a fund that will guarantee a continual flow of funding for sustainable development in emerging countries. Only through commitments agreed at international level with the involvement of emerging countries will we succeed in safeguarding the environment from irreversible effects, while at the same time protecting the competitiveness of European businesses from the effects and socio-economic costs of environmental dumping on the world market.
- Mr President, I add my thanks to Mr Florenz for his report but I think, amidst all the congratulations to the rapporteur and to the committee for its work, we need to face some cold facts: the EU is still doing too little, too late.
I do not expect to be popular for saying so, but we need to be measuring the EU's progress not against what other countries are doing, but against what needs to be done. Against that measure we are still failing.
We are failing in not bringing sufficient ambition to this debate. The latest science tells us we need to be reducing emissions by around 9% year on year. The targets set out in this report and in the EU's climate package are simply not ambitious enough.
We are failing in not bringing enough urgency to this debate. If we are not well on the way to a zero-carbon economy in the next eight to ten years we will have lost the opportunity to have halted the worst of climate change.
We are failing in not being consistent. Today, we speak of renewables and energy efficiency. Yesterday, a majority in this House adopted the Laperrouze report which proudly upheld the role of coal in Europe.
We are failing in giving the impression that the climate change debate is all about giving things up, about doing without things. We need to get much better at showing real political leadership and demonstrating that action on climate change will bring us a better quality of life. It is not about shivering around a candle in a cave: it is about a future that can be more positive and attractive than today's.
So I commend to you the idea of adopting a green new deal for Europe, a way of addressing both the economic crisis and the climate crisis, with a major investment in energy efficiency and renewables, to create millions of new green jobs in Europe.
But that is not about kick-starting economic growth in a 'business as usual' direction. It is about an urgently-needed transition not to a Europe based on the ever-increasing consumption of natural resources, but to a steady-state economy for Europe; not more aggregate quantitative growth, but real qualitative development. That debate urgently needs to be begun, and the EU is very well placed to start it.
- (IT) Mr President, ladies and gentlemen, I would like to congratulate Mr Florenz on a job well done; this report is a tribute to his consistent presence, attention and contribution.
It reflects the input he has made to the work of the committee, which has been skilfully chaired by Mr Sacconi, and has looked at the issues in depth, debated, and above all contributed to the part this Parliament played in adopting the climate package. President Pöttering, I too would urge you to consider how our work can and should continue in the run-up to Copenhagen.
For now, as regards the Florenz report, I think it would be a mistake to unbalance it with what are, at this point, ideological amendments on the question of nuclear power. They are unreasonable, out of context anywhere other than in the minds of their proponents, and alter our joint position. I would, however, ask my fellow Members to consider the inclusion of an amendment that I have tabled on the relationship between climate change and water. I believe this to be a valuable field in light of the growing attention it is receiving from international organisations such as the Intergovernmental Panel on Climate Change and the United Nations Environment Programme, which have highlighted this area as decisive for the future, and also in view of the upcoming World Water Forum in Istanbul.
- Mr President, I want to raise a voice of concern and caution in this frenzied debate about climate change, particularly as it could affect food production. We are told that the world population will spiral to nine billion by 2050, thus food production must correspondingly increase. Yet within this proposed climate change package we have emission-reduction demands which, if met, would reduce food production when we need it most.
I refer in particular to the targets on methane and nitrous oxide, and the assault on meat and dairy consumption. These reduction targets cannot be met without serious diminution in food production. Faced with the choice of feeding the world or ticking climate change correction boxes, I am afraid I am on the side of common sense and necessity.
- Mr President, we head now to Copenhagen, and my honourable friend's excellent report is a good - if I dare say it - road map, or rail map, on how we should get there.
Twenty per cent by 2020 was a start - but only a start. The package of climate measures that we have taken perhaps could have been better, but they were a start - they were a step forward. Now, with the changes in administration in the United States, we can no longer hide behind the United States' refusal to cooperate. With the Obama presidency, we have the opportunity to stop exchanging words and start exchanging ideas. We hear that a meeting will take place on 6 March 2009. The following week we are back here and I hope we will have a statement from the Council on the result of its meetings in Washington. With the United States, we can now move to that 30% target and beyond.
We are moving on now to ecodesign, realising here, as elsewhere, that it means tremendous new opportunities in innovation and jobs. We need to move on to shipping and to agricultural emissions. The Commissioner has referred to the urgent need to talk to the low-income countries in the developing world. They will be devastated, but they did not cause this problem. Islands will sink beneath the waves; malaria, respiratory disease, skin cancer and eyesight problems are already happening. Devastation will come to agriculture. They must take action, but they need our help.
Scientists, of course, can be wrong and so can politicians, as we saw with Mbeki and AIDS. I may be wrong about the possible flu pandemic. I may be wrong about the probable impact of global warming. However, the majority of scientists may be right; the majority of politicians may be right. I and we will be culpable on both issues if I and we fail to take action to ensure that neither happens.
- (FI) Madam President, the initiative by the Social Democrats to set up the Temporary Committee on Climate Change in spring 2007 is now bearing fruit. The outcome of inter-group negotiations and discussions is an emerging, ambitious, long-term agenda for action to curb climate change. For this I would sincerely like to thank the rapporteur, Karl-Heinz Florenz, and the shadow rapporteurs from all the groups who have collaborated excellently on this.
Many are sceptical about whether the Committee on Climate Change will bring added value to Parliament's work. Today we can see the benefit of having Members of Parliament, who view matters from different perspectives, working and listening together to the world's top experts. That leads to credible results, as we can see.
I am also sure that the very existence of the Committee and its work separately contributed to the fact that the climate package was got through so smoothly and swiftly last December. I also strongly support the appeal made by Guido Sacconi, the Committee's chairman, that the post-election Parliament should address this issue and ensure that there is the most robust approach here to issues concerning climate change.
The mindset in the European Union has long been that we need action to prevent climate change. We have, however, lacked the financial instruments. The Climate Fund, which has now been proposed and for which money would be collected from the proceeds of emissions trading auctions, is an important initiative, and I wish it every success for the future. We need it to bring about change in our industrial structure and so that we can really get somewhere with this new green deal.
- (SV) This report promises a great deal. It contains virtually every issue that has been mentioned in the climate debate over the last two years or more. Nevertheless, I think this piece of work lacks the punch, drive and force that are actually needed to pursue the political line that we have initiated in Europe with regard to climate issues.
No measures are proposed with regard to the protection of land and soil. As regards water resources, there is a whole package of proposals in the World Water Forum that could have been included. When it comes to energy efficiency, there are options that have not been included in areas where we have the opportunity for decision-making in Parliament. Alternative fuels are also treated with far too much restraint. In the very important area of health, the report focuses on the collection of facts and the control of mosquito bites, where, instead, we need major strategic decisions in Europe to cope with the effects of climate change on human health.
There are options here, too. In this regard, we needed to come up with more with regard to growth and jobs. It is, of course, possible to create jobs in Europe. They are needed here.
We need to anchor the measures in economic policy. In a few weeks' time, the Council of Ministers will meet to discuss the funding of the decisions that are to be made in Copenhagen - extremely important decisions, which we in Parliament could have had a great deal of influence over. Without this anchoring in economic policy and in a policy for work and growth, there is a risk of this report becoming 'like a candle in the wind', a nice document, but one lacking the drive and decisiveness that we need when it comes to these issues.
- (PL) Madam President, I feel as if I am at the inaugural conference of a newly-founded religion, a false religion, teeming with false prophets and ideas.
The very political powers which are trying to drastically reduce carbon dioxide emissions, a move which has no scientific basis and comes at the price of restricted human development, are the ones responsible for this crisis. The blame for this situation lies with those who, along society's path towards progress, aim to build a global government which includes the very bodies which will make an enormous profit from carbon trading whilst simultaneously brainwashing the little people with threats of climate change.
We must create a basis for development in the field of energy. In order to survive and develop, mankind needs new, powerful sources of energy, and Europe needs balance and self-sufficiency in terms of its energy supplies. Do you not understand this? If you create that which has been approved today, you reduce Europe's chances of competing with the rest of the world.
- (EL) Madam President, the Florenz report backs up the evaluations made by scientists and, to a large extent, shares citizens' concerns. It is a step ahead of the energy package approved by the Council in December, but we need to go beyond evaluations to specific measures, to regulations, to timetables, because climate change and its consequences are here and there is no time for further delay.
We must be careful not to allow the issue of nuclear energy, which is irrelevant to this report, to get into the report through the back door with cunning amendments, which is what some governments are seeking. We must ensure that this report, without changes that alter its balance, convinces the Council and the Commission to go one step further and not to use the economic crisis as an excuse to undermine the efforts made so far. Economic crisis and environment policy can go hand in hand to give us a positive result both for the environment and in creating jobs.
- (PL) Madam President, the main aim of environmental protection policies, much like the package of energy and climate policies involving dramatic cuts in greenhouse gas emissions, is to control and change the national economies into what we recognise from past experience as a centrally planned economy. The abstract concept of human influence on our climate is set to restrict development, including the use of fossil fuels, and introduce dangerous CCS technology which, in Poland's case, will make it difficult to exploit our natural resources, including rich geothermal energy sources.
Now that Poland's industry has been shut down as part of its efforts to meet European Union requirements, attempts are being made to not only force Poles to emigrate, but also to ensure that those who remain become paupers by imposing the highest energy prices of all of the Member States. One rhetorical question remains: is the main aim of the European Union's policy to bankrupt my countrymen and wipe Poland from the map of Europe?
- (SK) Ladies and gentlemen, I would like to begin by thanking the rapporteur Mr Florenz for an excellent and extensive report. It covers all major areas of social life that have a bearing on the dramatic increase in climate change. It is high time for us to prepare necessary measures within an EU context.
As a doctor I am interested particularly in health-related changes such as increases in diseases typically associated with tropical areas. We should bear this fact in mind when supporting the pharmaceutical industry, planning hospitals and in-patient facilities, training health professionals and, above all, systematically raising public awareness. As these diseases are rare in our part of the world, we can presume that they will take a much more dramatic course.
The situation in agriculture and in securing sufficient food for human consumption will also become very serious. I firmly believe that this report is far more important than other own-initiative reports and that it will provide a good basis for future Parliaments which will have to tackle the actual impact of climate change.
- Madam President, the time for talking is over and we know what needs to be done - at least those of us who accept the peer-reviewed science on the causes of the unprecedented rate of global warming and its critical impacts on all aspects of biodiversity, particularly on the poorest and most populated regions of our world. To my climate-sceptic friends, could I say that the precautionary principle should be considered. I would recommend it to them.
I should like to thank Karl-Heinz Florenz for his report. It adds to our sum of knowledge, representing, as it does, the horizontal views across a range of committees in this House, with one serious omission - that of the Committee on Fisheries, given the critical importance of the increasing acidification of our seas and oceans from increased CO2 emissions in the atmosphere.
I have one question for Commissioner Dimas: following our first-reading agreement on my report on the revised EU-ETS six weeks ago, could the Commissioner put on record today exactly what work programme is in train for preparing the comitology decisions, particularly the timing and involvement of this Parliament and the stakeholders?
In conclusion, our target must be at least a 30% decrease in CO2 emissions by 2020 as part of a post-2012 global agreement, with at least an 80% decrease by 2050 - and that is the more important target. The result of the next eight months of climate diplomacy will write the text of our history books for generations and, as political leaders in our own communities and collectively, we cannot renege on our responsibility.
Commissioner, our climate and energy package must be accompanied by realistic funds, and we look to the summit in March - in six weeks' time - for our 27 leaders of state and government to be on-message and not to let us, the citizens of the EU, and the poorest and most climate-vulnerable communities in our world, down.
- Madam President, as this is the end of the work by the Temporary Committee on Climate Change, I want to thank, firstly, Karl-Heinz Florenz for his work, but also - from my own group, the Socialist Group - Riitta Myller, Dorette Corbey and our Chair, Guido Sacconi. They have all done an excellent job and provided a good basis for the work in the future Parliament.
The report before us is long; it makes many points. I would just like to highlight one point, which some people have already touched upon, and that is the important link that we need to make between jobs and tackling climate change, and between getting out of the economic crisis and tackling climate change. Because, if we do not make that link and we do not get the economic recovery programmes right, people will start to say - and they are already saying it - that this climate change stuff was all very well when there was economic growth but we cannot afford to make all these investments now.
We have to argue very strongly, as people have here, that we cannot afford not to make those investments. I think those who talked about bankrupting their countries by doing this are very wrong. Their countries will become bankrupt unless we invest in renewable energies and unless we reduce our energy dependency on insecure sources of fossil fuels. So we have to get this package of measures right.
President Obama has already made this link in his talk about the economic recovery programme for the United States, and we need to do it here. Dorette Corbey talked about what can be done in the way of energy efficiency measures. If I look around my own constituency, Yorkshire, I can already see considerable investments in renewable technologies, in energy-efficiency measures in different companies. Now we have plans to develop carbon capture and storage in many of our power plants and major industries. This will create jobs and it will also help us cut our emissions, which of course is the object of all the work we have been doing.
- (DA) Madam President, as also envisaged in the report, the prevention of climate change must permeate our whole way of thinking when we are working in relevant legislative areas such as agriculture, fisheries, construction, development and foreign policy. Climate policy cannot stand alone, but needs to be incorporated into all of our legislation.
The EU's Heads of State or Government decided nearly two years ago that the EU should take the lead in order to secure a global climate agreement in Copenhagen. There is not much time left. We have now adopted our climate package within the EU here in Parliament. It could have been more ambitious, but it is in place, and we must now support the European negotiators to enable them to achieve an ambitious goal in Copenhagen. The package takes us up to 2020, but in this report we emphasise the need to start planning now what will happen after 2020. This is something that the governments of the EU need to take note of. We need to think long term. The financial crisis is not making things any easier, but we must view this crisis as a dynamic challenge. Let us use the crisis as an opportunity to get the badly needed development of renewable energy and energy-saving technologies off the ground. Let us create new jobs in the green industries of the future, rather than protecting jobs in the old industries of the past.
Finally, I am pleased to see that the need to ratify the Treaty of Lisbon is emphasised, as the EU must make it a specific objective to tackle climate change at international level in accordance with the Treaty of Lisbon.
- (LV) Ladies and gentlemen, drawing up a climate policy is very important both from the environmental viewpoint and also in view of the need to modernise the energy sector. We should welcome the way in which account has been taken of Kyoto progress for those countries that have reduced emissions by more than 20% since 1990, as well as the effect of the closure of Ignalina on Lithuania's and Latvia's energy supplies, by providing for the possibility of compensation, but each Member State must prepare a clear energy efficiency strategy. Extra quotas for industry, while fostering its competitiveness, nonetheless make it difficult to obtain funding. I welcome the plan to simplify the procedures for obtaining European Union funding, and to increase the extent of lending by the European Investment Bank, especially to small- and medium-sized enterprises. In order for the 2020 targets to be achieved, we must create an EU-wide effective incentive system, supporting businesses and individuals that use or introduce renewable energy resources. This could be done by centrally covering part of the costs of making the changes. The Commission must work actively to ensure that the rest of the world follows our example, and to make our technologies accessible to developing countries. Thank you.
- (GA) Madam President, I welcome the definitive and thorough report from Mr Florenz and from the Temporary Committee on Climate Change.
Climate change is challenging our views on transport, land use, waste management, building work and energy use. The developing world did not create the conditions that are leading us toward irreversible damage, but they are the ones suffering the most. Europe must act as a pioneer and take charge of realistic, necessary measures on an international basis.
Forces which are not so progressive have attempted to use the economic downturn as an excuse not to fulfil the necessary climate commitments. This is completely short-sighted.
Unfortunately, in my own constituency, the Minister of the Environment, Sammy Wilson, is one of these short-sighted politicians who does not understand the scientific and practical realities of climate change. I hope that the Minister will come to his senses and address the question, something which is already being prioritised by the rest of Europe.
- Madam President, we have here an ambitious plan. A plan to do nothing less than save the world: a big job at the best of times. When the draft report was first presented by Mr Florenz to the committee, its first call to action was that we bear in mind that we humans are protectors of creation. This simple statement was the first to be attacked and removed. What was so objectionable to the committee? The word 'creation'. Why? Because creation has a creator.
It does not matter to me how the universe was created, or in what time frame. What is important to me is that there is a God and that we are stewards who must, as Amendment 22 puts it, safeguard creation. So, as I say, we are here today setting ourselves the task of saving the world, setting a course of action that will require the cooperation and sacrifice of everyone everywhere, a task which, to be successful, will also require the cooperation of the winds, water and the sun. But, even knowing this, we are at the same time making it clear, as we have done in the past with other great challenges, that we think we can take on the enormous and urgent challenges that face mankind without help from above. Well, all I can say is: good luck with it, and may God spare us.
- (PL) Madam President, I would also like to congratulate and thank Mr Florenz for his excellent report. I do not want discuss the details of this report. In my opinion, it should simply be adopted.
I would just like to return to the subject of the package on climate change, which was adopted in December, and to stress that the European Union really does have a very well-balanced package, which poses no threat to the economy. During numerous months of discussions on the subject, far-reaching amendments were made to this package. This has been our great achievement. I would now like to state what, in my opinion, are the biggest challenges facing the European Union. The first task that lies before us is providing adequate funding for the package we have approved, as well as the funding mentioned in Mr Florenz's report.
I was the rapporteur for the SET-Plan last year and we primarily discussed the fact that new technologies, which could introduce innovation and a new economic stimulus to the European economy, first need to be funded at European Union level. That is why I wanted to sincerely congratulate Commissioner Dimas, on behalf of the Commission, on the decision to earmark EUR 3.5 billion from unused funds for investment in research in the field of energy technology, which would also help to protect the environment. Commissioner, it is an excellent decision. We must now speedily examine it in Parliament. I would now like to turn to Minister Bursik: the Council also needs to speedily examine this initial decision of the European Commission.
Another very important issue is the fact that we need to base our work on a global agreement. That is the assumption behind Mr Florenz's report. Bilateral negotiations between two countries - Poland and Denmark - the hosts of COP 14 and COP 15, are not enough. We all have to contribute, and this includes European diplomats as well as the representatives of the Czech Presidency. Our diplomats should be involved in negotiations throughout the world, as without this global agreement, our package and Mr Florenz's report will have little meaning. That is what is most important to us today.
- (FR) Madam President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, the report by our fellow member, Mr Florenz, perfectly sums up the results of our long deliberations on this major problem of global warming.
We all know that the plans to be implemented are huge and that, above all, we must give ourselves the means to change our culture of unbridled development by promoting changes in our economy.
The problem now is to find out how we can implement all the report's recommendations. We must urgently find means of fighting global warming. The European Union's current budget is insufficient to achieve the related objectives; neither will we be able to resolve this major funding problem by calling on national budgets or private funds.
The European Commission estimates that an annual investment of EUR 175 billion is required to fight global warming. With a budget of EUR 76 billion, we are wide of the mark. The Commission will therefore draw up an inventory of all the existing instruments, but drafting proposals for the future financial framework will be a considerable undertaking.
To optimise all our actions regarding this climate crisis, we need new resources to create a European Fund on Climate Change, which can be funded by the emission quota exchange system and which will be used to support adaptation, alleviation, sustainable consumption and energy efficiency, and therefore a large part must be devoted to the poorest countries.
That requires political courage on the part of the Council, the Commission and members of this Parliament, but it is a necessary condition, essential if the planet is to take up this challenge.
There will be no future for our civilisation if we, as Europeans, do not take measures to impose self-discipline in order to preserve our climate. It is a major political act, a political act which is vital to give our continent and others a stable future....
(The President cut off the speaker)
(DE) Madam President, I would like to thank Mr Florenz very much for his report, which, unfortunately, has not been a great success, probably partly as a result of the fact that it has been discussed very much in the shadow of the legislative package on climate change.
We must face up to the consequences of climate change; there is no question about that. It is only the means for doing so chosen by the report that I cannot fully support. Firstly, it is right that the EU should take the first steps to protect the climate, but it is not beneficial to rush on ahead alone without the involvement of partners. Europe leading the way is not enough to convince the rest of the world. A more viable approach must involve the industrial nations and at least China, India and Brazil, otherwise Europe's economy will remain unfairly burdened without there being any measureable effects on global CO2 emissions. Secondly, with our current level of knowledge, renewable energies cannot completely replace fossil energy sources. It may be motivating on a political level to demand that, but it is not realistic. The political will, as great as that may be, will not nullify any physical laws. Thirdly, biofuels are hailed as environmentally-friendly alternatives. Their negative side effects on food prices, which are rising as a result of these biofuels, and rainforests, which are being deforested, are not as yet under control. Fourthly, a means of mobility that protects resources in the long term is a reasonable goal. Providing incentives may help to achieve this goal. However, we should consider at what point state intervention is going too far and at what stage we can claim to have knowledge that we do not have today.
No one currently knows which technologies will best meet the mobility needs of individuals in 50 years' time and politicians certainly do not have any better idea of this than engineers do.
Although it started with good intentions, what remains, unfortunately, is a report full of wishful thinking in written form, with moral appeals and pointing fingers. Unfortunately, the German liberals cannot give their support to this.
- (PL) Madam President, it will take a good while yet until the politicians understand that it is not the burning of coal, but solar activity, which causes the phenomenon of climate change. It will take even longer to convince societies, which have been brainwashed by aggressive environmental propaganda, of this truth.
In view of the fact that the earth's climate is influenced by events which take place in space, we have to agree that human attempts to influence the climate are doomed to fail. The earth has experienced periods of global warming, and an increase in the concentration of carbon dioxide in the air, on numerous occasions. However, global warming has always started a dozen or so centuries before any increase in carbon dioxide levels. During a period involving dramatic drops in temperature, the cooling of the climate was never prevented by the fact that, at that point, the air contained up to 10%, or more, carbon dioxide, in comparison to today.
If we acknowledged this fact, mankind would save billions of dollars by giving up pointless activities. The money saved could be spent on the fight against poverty and on new technologies. If we do not know what the deal is, then the deal is money, and emissions trading. Bravo. What a climatic masterstroke.
- Madam President, a mystique bordering on a religious creed has grown up around this alleged global warming. The environmental scientist has had a field day, but the natural world obeys the laws of physics and chemistry, subjects which I taught for 39 years.
The global warming theory has cast CO2, a natural constituent of the atmosphere, as a demon gas. It does have the effect - slightly - of trapping heat around the world, but how? You need to draw a graph showing how CO2 perhaps causes warming.
Is it an arithmetic graph - I must become technical - where equal rises in CO2 cause equal rises in warming? Is it an exponential graph - a runaway - where CO2 in extra amounts causes an ever-increasing rise in global warming? Or is it a logarithmic graph, where extra amounts of CO2 cause less and less extra warming, eventually becoming a flat line?
I suspected it to be the last, and the Hadley Centre, the UK's leading authority on this subject, confirmed that it is the last graph. We are nearly on the flat line, if not already there. Extra CO2 will have no more effect. There is no problem.
Madam President, I would like to thank Mr Florenz. This is a rich report with a great number of concrete proposals. A specific call is made to use the stimulus packages all over the world to promote clean energy and green technologies, stressing thereby that the financial crisis and the climate crisis have the same roots - unsustainable use of resources.
While I support the report, like Caroline Lucas I would have liked to see more attention paid to the most recent signs, which tell us that climate change is both more rapid and serious than we thought just a couple of years ago - contrary to what some colleagues here have said, in particular Mr Helmer. By the way, a recent screening of more than 900 climate articles in scientific journals - peer review - showed that not one of them questioned the main thrust of the IPCC.
What I am particularly concerned about is not CO2 emissions per se, but the positive feedback mechanisms that are now happening in the planetary system, like the acidification of the oceans, reduced albedo and the possible leaking of methane from thawing tundra. All these factors will accelerate warming. We can control emissions but we cannot control these factors.
This is the main reason why, in my opinion, emission reductions have to be much more ambitious in the near future than what is currently being discussed in the EU and by the UN.
This means, by the way, that the 2°C target has to be revisited and that greenhouse gas concentrations have to be lowered, rather than continuing to increase. That is why some of us advocate very strongly the 350 ppm target. This dimension of the problem is referred to in the report but only in passing. I would have liked it to be at the core of the report. My guess is that, only a few years from now, the feedbacks I mentioned will be at the centre of the debate.
Finally, let me just endorse what Guido Sacconi said. In spite of its shortcomings, a temporary committee has been the right way to deal with a horizontal issue like this. I hope the next Parliament will build on our experience and deal with climate change and sustainability in a similar way.
- (EL) Madam President, Commissioner, we all agree that Copenhagen must be crowned with success, because both the credibility of the political world and the survival of future generations are at stake. Our proposals must be targeted on development, employment and solidarity: the three watchwords which will mark the future of coming generations. What is needed from us today? Responsibility and decisiveness are needed to ensure adequate funding for this major climate change development plan and new dynamic development agreements over and above and separately from restrictive trade agreements.
However, there is one concern about our tactics and we need, first of all, to convince society at large and then proceed dynamically to integrate certain productive sectors into the quantum leap by agriculture: that is why we need to remember that agriculture has already been included in the national commitments to reduce emissions by 10% by 2020, that there are already important proposals from the CAP for environmentally-friendly agricultural practices and that international agreements on agriculture must be reciprocal for all international partners.
Commissioner, the food model is directly connected to the climate model and all we have to do is conscientiously convince society itself. Climate change is bringing about broader democratic participation by society, a society which lives with different cultural values.
- (NL) It is with a great deal of pleasure that I worked with Mr Florenz and all the others in the temporary committee. We have laid the desperately needed foundation for a policy that will be more integrated and ambitious in future, and can count on widespread support, even here in Parliament in the framework of the 20-20-20 objective.
The answer lies in making the economy green and making businesses, households and the government sustainable. Entrepreneurs canvassing support for such an approach - the development of sustainable initiatives for this green technology - are still running into a huge number of obstacles. If they want qualifications for workers, they are up against policy that is very compartmentalised. This report calls for an integrated approach that also hangs together territorially. If you do not do this, you will lose out in the end.
Fortunately, my amendment on the use of regions and cities has been adopted. Next week, in the buildings of Parliament, 150 cities will be signing a mayors' covenant with the Commission. They will be following the conclusions of this report, close to the citizens and close to business. This is the right approach, in my view. As such, this approach can count on my backing. I am opposed to the over-simplified approach towards the agricultural sector in Paragraph 189, though. The Group of the European People's Party (Christian Democrats) and European Democrats is not against the consumption of meat, and rightly so. As such, we will oppose this paragraph.
Finally, I would ask the Commission, in future, to adopt a more integrated approach and reduce compartmentalisation to a minimum. In tandem with Parliament, a significant milestone could be achieved, in the combination of legislation, stimulating policy and activation at the decentralised level. A great deal can be done there.
(ES) Madam President, firstly I would like to thank Mr Florenz for his generosity and open-mindedness as well as all the groups that participated in this political exercise and debate on both background issues and the future. This has had the benefit of providing us with information and clarification and given us the necessary courage twinned with prudence to address other important, parallel legislative actions, also of high risk, such as the climate change package, the policy on vehicles, the Lisbon Strategy and sectors such as energy, transport, industry and tourism.
I think that this has been a good exercise and, more importantly, a way of irreversibly embracing the 21st century and, as the Commissioner said, of showing the example that we want to set for the future.
This exercise has been an example of comparison and generosity that has come at the right time, at a moment of crisis with significant social risks and the possibility of protectionism and a step backwards. There is also massive uncertainty which means that security is so important. However, we must also look to the future.
This is a new era for the United States, as has been said, and we hope for the European Union too after ratification of the Lisbon Treaty, which we expect soon.
It is also a new era, and this is important, in which there are risks but also immense opportunities in huge new areas and policies. This is the case in Brazil, China and Russia, the great emerging powers, and also in major regions such as Latin America and developing countries, in Africa in particular.
I think that this is a decisive step towards a new model for development and economic and social growth, but there is a need for sustainability and reduction of impacts. However, Commissioner, Madam President, we still have the challenge of putting it across to our citizens.
I would just like to end by emphasising the advances made in introducing adaptations regarding water supply and drought as well as in sustainable mobility that I think we have ...
(The President cut off the speaker)
(DE) Madam President, the Florenz report actually contains a lot of good suggestions. One good thing about the climate debate is that it will act as a catalyst for the transition into the age of renewable energies. This is shown very clearly in the report along with many opportunities for new technologies and economic development.
However, I think it is a shame that we have excluded large areas of science. Studies and scientists that approach the subject of climate change with less gloomy scenarios or perhaps even positively, have simply been ignored. Corresponding applications were rejected by the majority, and that was that. Science is only what fits into the political concept. This will not work, because science does not allow itself to be manipulated. Thus, the report will, unfortunately, hit rocky ground in the end.
Anyone who, on this basis, demands a reduction in CO2 of 80% or more is jeopardising the economy and social achievement. Anyone who, at the same time, demands the abandonment of nuclear power is consciously closing his eyes to reality. Anyone who demands accounting standards for all areas of human life is at odds with the fundamental idea of freedom. Anyone who demands new laws for soil and agriculture is abusing the climate debate for the purposes of implementing sanctions that he or she wanted to implement anyway but which have nothing to do with climate change. And anyone who demands protective clothing against the effects of the climate is deliberately stirring up anxiety.
I hope that these radical and misplaced ideologies will not be included in the report. I will then be able to support the report, as protection of the environment is very important to me, particularly when it can be combined with social achievement and economic competitiveness.
- (DE) Madam President, ladies and gentlemen, the Temporary Committee on Climate Change has done a very good job. Today we have in front of us the final report to be put to the vote. It indicates how we, as the European Parliament, envisage future climate policy and what measures need to be taken as regards adaptation to climate change.
I hope that, when the next legislative process is due, we in Parliament also reach such a high level of agreement so that what we have documented in this report will be put into practice. Through the committee's method of working, this report has also succeeded in achieving a horizontal viewpoint. I have to say that we ought to maintain this committee's method of working in the next parliamentary term, too, as Mr Sacconi has just suggested.
The fight against climate change cannot be waged by Europe alone. We must also get other continents and countries on board. The committee has also done a good job in this regard, because we, as Parliament, have for the first time become visible in matters of climate diplomacy and I would like to emphasise this once again in this House.
When we talk about adaptation measures then we are also talking about funding. In this regard, I would like, once again, to call on the other two institutions, the Commission and the Council, to give this matter top priority in the next Financial Perspective.
We can adopt the most wonderful reports here, but if there is no money available for the measures then the report will come to nothing. We should also look once more at the extent to which the financial measures that we are already taking are having an effect, and let us please have this summarised in an audit.
- (SK) Ladies and gentlemen, as the European Union has ambitions of becoming the leader in the international fight against global warming, it must not only formulate climate protection targets but it must also implement them through political measures. The cross-sectional report of Mr Florenz confirms that the fight against climate change must be based on a horizontal approach and it must be taken into account in all legal regulations.
Water plays a central role in climate change. We must realize that the consequences of climate change on the water regime may cause a domino effect and may impact on many sectors of the economy. The ever-increasing worldwide problems with water require a coordinated water management policy from the Member States and the introduction of environmental principles into an integrated management of water resources.
We must initiate programmes for creating surface storage facilities for rain water in forested, agricultural and urban areas through legislative instruments and through non-investment and investment measures which will make a fundamental contribution to rainwater storage in the countryside. Until now rainwater has been regarded as waste water which had to be disposed of as quickly as possible. The new approach for water is based on the principle that rainwater is the key to life. I am delighted that it will be introduced by an expert group of Czech and Slovak scientists. This is an interesting approach, Minister Bursík. I believe that it will win your support.
It is not possible to have a sustainable way of life without contributions from the economy, science, the media, voluntary sector and private citizens. It is important not to give up on such a complex problem. We face a challenge and we must act now because our actions today will determine our future. Our central aim must be not to deprive future generations of the basics of life which we have received from God.
We will prevail in global competition only if we can bring efficient, innovative and intelligent technologies to the market in a transparent manner and without bureaucratic obstacles. We will prevail only if we give the 'green light' to all progressive solutions in Europe.
- (LT) I congratulate the rapporteur and all like-minded people, who are challenging the threat posed by climate change. Residents of Lithuania and the other Baltic countries really thirst for a European electric energy network. If it is not created within a few years, talk of energy security will remain nothing more than talk. The call to increase Structural Fund money, used to heat multi-apartment dwellings, is very important. Miracles rarely happen. However, the extension of Ignalina NPP's working life, a miracle still hoped for in Lithuania, would reduce pollution and would allow GDP to remain at 4-5% annually, which is particularly necessary for a state affected and damaged so much by the economic crisis. Confronted with the crisis, an increasing number of EU citizens are thinking more about survival than about halting climate change, but if we are able to give up our wasteful way of life and become thriftier, not only will we save the environment and stop the planet from overheating, we will replenish our pockets. By making strict savings in everyday life, when using resources, and by giving up short car journeys, it is possible to save as much as EUR 1 000 a year.
- (FR) Madam President, one might have said that this report was redundant, following the vote on the energy and climate change package last December. However, this report has the merit that it is a very good summary of what we must consider for the fight against climate change, and I would like to take this opportunity to congratulate the rapporteur, Karl-Heinz Florenz, who demonstrated such vision in drafting this report.
Let us go beyond discussion. Let us make sure that the Member States make a solid commitment. I agree with my fellow Members who pointed out the need for a budget which is in keeping with our ambitions. After the success story of the energy and climate change package, under the French Presidency, we must do all we can to reach a satisfactory international agreement in Copenhagen.
Yet, there is something we should be worried about. 2009 is a European election year, when the European Commission will change. We are most concerned when we read the statements by the President of the Czech Republic, who maintains that global warming does not exist.
Even if he is right, our whole plan to fight climate change is a response to the serious economic crisis we are now experiencing. The decline in energy resources, the need for energy security, deforestation, the suffocation of our great cities which are home to the majority of the population, the necessity, therefore, to use sustainable transport, the endless famine throughout the world and the need to nourish the planet; everything supports the solutions proposed to fight climate change.
We are entering the era of sustainable growth, this third industrial revolution which is a great asset for research, innovation, employment and competitiveness in our businesses. As for energy efficiency, it should already be part of all the recovery plans, because it relies on innovative technologies. It is a way of reducing energy bills, which will please consumers. By reducing fossil energy consumption, the European Union regains more independence and emits less carbon, and there are thousands of new jobs at stake.
Yes, the fight against climate change is one of the responses to the economic crisis. It will become this through the development of a low-carbon economy, with the support of local communities, business, scientists and all citizens.
(RO) The report presents both scientific data and recommendations for combating climate change, referring both to adaptation and the reduction in the causes of this problem. Combating climate change is not only an obligation so that we can guarantee the future for the generations to come, but it is also an opportunity for reviving the global economy.
I urge the importance of energy efficiency to be reflected in both the Community budget and in the financial instruments available. Making transport more efficient through the use of intelligent transport systems, promoting transport by rail and ship, ensuring intermodal development and investments in greener cars are measures which will help cut the emissions generated by this sector.
I have recommended the development of greener forms of tourism such as sports tourism or cultural tourism. I would also like to stress that the tourist destinations of excellence should be those which respect and protect the environment. I feel that we must consider creating an international fund for planting trees on unused landmass.
I would like to end by saying that we need to carry out research in the field of medical science and in the pharmaceutical industry aimed at producing medicines and vaccines which will be available to the entire population affected by certain illnesses at an affordable price.
- (HU) Madam President, today, climate change and transport are inseparable while, at the same time, our hard-won and closely guarded mobility, the free movement of people, goods and capital, can only be continued in future if we make changes and resolve to take firm steps in this regard. As theme leader for the fifth key theme, transport, on the Temporary Committee on Climate Change, I encourage the adoption and simultaneous implementation of a comprehensive package.
What is needed? First, the economic environment must be transformed, with a two-fold goal: first, to support eco-innovation by means of taxes and public procurement, and secondly, to actually apply the 'polluter pays' principle. Eco-innovation is needed in motor vehicle technology to develop alternative fuels for that sector, for intelligent transport solutions and logistics management systems. The 'polluter pays' principle must be applied to all vehicles as well as in emissions trading and the incorporation of external costs.
Every initiative we have launched must be speeded up. It is not enough to talk about these things: we must make them a reality. What sort of things, for example? A common European airspace, a single European sky and our management systems. These must be effectively implemented because we will be able to regulate industry and consumption successfully once we have completed our own tasks.
Above all, we must deal with our cities and other difficult areas. Ultimately, this is perhaps the most difficult task. We must foster a new transport culture and strive for a much more effective use of the tools currently at our disposal. We would like to thank Karl-Heinz Florenz because with this report we now have a credible, multi-layered roadmap, providing the basis on which we can begin implementing our goals and sit boldly at the negotiating table in Copenhagen, asking everyone to join us.
- (PL) Madam President, in the preamble to Mr Florenz's report, which we are discussing today, he refers to his earlier report on the scientific facts behind climate change. Unfortunately, I found no facts in that report, only a belief in the infallibility of IPCC reports. Neither the present resolution nor the one of May 2008 can thus, in any way, legitimise the political decisions of the European Commission, as they lack an objective, scientific approach. Only a cohesive model of climate change, which takes into account all variables, such as the impact of greenhouse gases, suspended particles and, above all, solar activity, could provide a justification for these decisions.
The report, which contains one-sided information highlighting the hypothetical mechanisms behind global warming, such as CO2 emissions, ignores the need for an international fight against the real impact of climate change. The Temporary Committee on Climate Change has focused, in a biased manner, on the problem of reducing greenhouse gas emissions, and has only mentioned in passing the fight against the real impact of climate change.
(DE) Madam President, Commissioner, ladies and gentlemen, firstly, I, too, would like to thank the rapporteur, who has indeed tried to achieve as much as possible for all of us.
Agriculture is particularly affected by climate change, as its products are produced in the open air. We think of droughts and desertification, as we are seeing in southern Italy, for example, or of other extreme weather phenomena, such as unexpected rain and hail showers or floods, which often affect the livelihoods of our farmers.
Agriculture is often depicted as the big cause of climate change. Around 10% of global greenhouse gases are produced in agriculture, most of which, however, are gases of natural origin, such as methane.
In my opinion, agriculture is, on the contrary, leading the way in the fight against climate change. I would like to document the following with a study from Austria from 2008: through plants such as grass, maize and cereals and the soil, agriculture and forestry consume and bind considerably more greenhouse gases than they generate. According to the study from 2008, the emissions from agriculture and forestry of approximately 8 million tonnes CO2 equivalent per year compare in total with a binding effect of 58 million tonnes CO2 or CO2 equivalents. This shows that agriculture should not be depicted as an environmental villain. Quite the opposite. Here are some more figures: since 1990, agriculture in Austria has reduced its CO2 emissions by 1.3 million tonnes.
Energy is another important area in which agriculture contributes to the fight against climate change. For example, agriculture in Austria consumes approximately 2.2% of the energy generated. The proportion of renewable energy is 23%, a large share of which again belongs to agriculture.
Finally, I would like to say the following. Great importance must...
(The President cut off the speaker)
- (FI) Madam President, ladies and gentlemen, I would like to thank Mr Florenz sincerely for the excellent work he has done as rapporteur. Our greatest challenge now is to establish the next international climate treaty. The two most awkward issues for the treaty are the emission reduction targets of different countries and how the industrialised countries will contribute to the financing of investments in climate mitigation in the developing countries. In both these matters the EU needs to raise its sights, although in theory we can be proud of the fact that we have always been leading on global climate protection.
The latest research suggests that a 30% reduction in emissions by 2020 will not be enough - the targets need to be made more stringent. As for financing climate measures in the developing countries, I regret that in its new communication the Commission still made very general observations and did not propose sufficiently concrete models.
In different contexts, including the debate on the climate package, we in Parliament have shown we are prepared to contribute significantly to the effort to reduce emissions in the developing countries. This is one of those areas where the EU should also encourage the new President of the United States to adopt a new line. Up till now, the United States has not said anything about how prepared it is to support emission reduction targets in the developing countries. Climate protection can be accomplished, but the measures need to be swift and consistent.
- Madam President, I would like to thank the rapporteur. I shall be very specific in relation to agriculture and to two paragraphs in the report which I think are not necessary. The report would perhaps be better without them. They are very specific in relation to meat consumption and I do not think there is a place for these paragraphs in the report.
The following paragraph on feed rations ignores the reality of research that has been going on for a long number of years in many Member States seeking to do exactly what it says in this paragraph, which is therefore out of date with reality.
One of the areas that I think needs to be enhanced is the communication of how farmers and those who use the land can farm in a way that is more 'climatically friendly'. I think there has been a failure of the researchers to work with the farmers, and we need more effort in relation to extension services to get the message across, to encourage and not to coerce.
- (BG) Ladies and gentlemen, obviously climate change is much the focus of European, and not just European, policy.
Neither one country, nor a union can separately and independently handle the challenges of climate change. Therefore we need to integrate policies on a horizontal and vertical plane. Policy, legislation and finances must work together. The report provides a fantastic platform for this.
I would like to shift focus to two facts, without which we are not able to do our work in benefit for the battle against climate change. Science: in the report special attention is made to new technologies, but we must talk more about science and target investments in science, through which solutions must be sought. Without this we are left to triviality and the mundane.
Scientific research is our basis. New technologies, developed by business and science in tandem, are our future. I appeal for investing in science and designating climate change as an important priority for all EU scientific programmes.
- (LT) In the fight against climate change we must attach great importance to the transport sector which at present emits almost a third of the EU's CO2 emissions. The transport sector must reduce CO2 emissions by 20% by 2020. In striving for these goals it is essential to implement a stable package of transport policy measures, which would include ecological innovations, the taxing of CO2 emissions, changes in driving and car use habits and other measures. I would like to draw attention to the fact that in some Member States VAT is being increased due to the financial crisis and the economic recession, and a situation has arisen where people find it cheaper to travel by car because of high public transport fares. Therefore, I would like to urge states to apply tax incentives and encourage people to use public transport. It is also important to encourage the use of trains, by investing in the development of rail infrastructure. Let me remind you that over a kilometre a train emits on average 3 times less CO2 than a car and as much as 8 times less than a plane.
- (FR) Madam President, ladies and gentlemen, we can congratulate ourselves on the broad consensus here, but we nevertheless remain in isolation: Commissioner for the Environment, Ministers for the Environment, how important is the environment for the Commission and for the Councils and governments? We know how important.
I myself was not at all in favour of setting up this committee because I think that nothing is better at isolating something than creating a new committee. In France, we speak of a 'Théodule committee'.
I wonder about the future of this report from the point of view of its integration into European policies. I would just like to remind those Members who were there in 1992 that there was an excellent report on sustainable development. No sooner had it been adopted - what is more, unanimously - this excellent report was buried completely. Perhaps if we had introduced it into European policies, we would not be here now.
I would like to speak to the rapporteur, who denies that he is presenting a political project. Mr Florenz, it is a political project you are presenting, because it is a complete reorientation of European policies, in terms of agriculture, fishing and transport. So, yes, we must be more ambitious and we await the results.
(DE) Madam President, taking the consequences of climate change seriously means listening to all of the various sides of the debate, including that of science. We had a lot of experts in the committee, that is true. Unfortunately, however, they represented only one view. We did not get the chance to hear all sides of the debate. I think this was a mistake.
We had an initial draft of Mr Florenz's report, which was considerably better than the one we have before us today on which we are to base our decision. Many of the suggestions that are currently included are fine, but, in my opinion, a lot of them are wrong. It makes no sense constantly to resort to new regulations and new measures. The only solution can be to say 'yes' to innovation and 'yes' to research. The solution lies in assuming individual responsibility and not in ever increasing state regulations. There are numerous nonsensical regulations, such as the accounting obligation, prevention of and sanctions on the consumption of meat, calumnies on agriculture and many others. In my opinion, this is the wrong way to go and I therefore find this report problematic as it currently stands.
President-in-Office of the Council. - Madam President, I have realised that the distinguished Members of the Parliament are using their native languages. I have no doubt that the interpreters speak one thousand per cent better English than me, so, if you will allow me, I will speak Czech and try to react to this debate in the European Parliament.
(CS) I would like to express my appreciation for the depth of the discussion in the European Parliament, for its businesslike approach and also for the responsible attitude of the MEPs. There are about seven points from the discussion which I would like to pick up on. Firstly, I would like to underline the role of the Intergovernmental Panel on Climate Change since in some of the speeches the IPCC findings have been called into question. In my opinion, it is to some extent a disadvantage that the quarterly reports issued by the IPCC on material facts relating to climate change and on adaptations and mitigations are around 1200 to 1400 pages long, comprising a highly detailed scientific work complete with references to relevant scientific literature. However, a summary is later compiled from these reports and it ends as a 'summary for policy makers' which is about 20 pages long and no longer includes any references. In my opinion, many misunderstandings arise from the fact that we, as policy makers, do not have the time - and I apologise if this does not apply to you - to read those 1200 or 1500 pages. It is important to emphasise that the IPCC has not only been awarded a Nobel Prize, but at the Bali climate conference it was agreed by the 192 participating states that this was the most comprehensive and highest quality scientific resource, the most consistent information at our disposal for deciding on whether and how to react to climate change. This was the view of the 192 national representatives and this is also my response to some of the suggestions of alarmism, an argument I have become used to in my own country.
In my opinion, we have a very good starting point in 2009. On the one hand, we are speaking with one voice again as the European Union. The enormous value of this was brought home to me in Bali. We managed to achieve considerable progress in the negotiations with our G77 partners and other economies and we were in fact the only major global economy to press for the adoption of a target to reduce greenhouse gas emissions by 30 % by 2020. The second hope at the start of this year is the change in the United States as many of you here have mentioned. The way I see the problem is that somewhere in Copenhagen is a room with around 200 locks to its door. If we manage to open all those locks then we will conclude a new global agreement on climate protection to run from 2013. In my opinion, we have now opened the first lock, which is the European Union. The second lock in the series is the United States and that is why we are putting so much emphasis on making contact as quickly as possible with the new US administration and why we are planning a joint visit in the Troika together with the upcoming Swedish presidency and the Commissioner for Environment Stavros Dimas. And that is my response to the comment from Jerzy Buzek, in other words we are definitely not intending to lead the international negotiations by ourselves. Not at all. We intend to coordinate the negotiations. Denmark obviously has an enormous interest in the success of the Copenhagen conference. In the closed ministerial sessions of the informal Spring European Council we intend to report on the progress of bilateral negotiations over the international climate change agreement. We will also jointly try to define a future strategy on how to coordinate international negotiations with, of course, the involvement of diplomats. In addition to this, we will negotiate the adaptations, which will be the main theme of the informal Spring Council in Prague.
The next item in my response relates to the fact that we have arrived at an interesting juncture, as EU efforts towards an ambitious and active climate change policy have suddenly come up against the effects of the financial and economic crisis. In this context, I consider it very positive that the voices calling for a postponement of our long-term climate change targets are few and far between. On the contrary, the great majority of voices - here in the European Parliament too, for which I am very grateful - are calling for us to use this coincidence and treat it as an opportunity, since that would offer a 'six-win' strategy, in other words a 'win, win, win, win, win, win' strategy, because if individual economies are prepared to respond to the financial and economic crisis by investing - and even the most conservative economists are prepared to allow exceptions - then this represents an opportunity to transform our current economy into a low-carbon economy and to support modern environmental technologies. Why the six 'wins'? Because we will save money on energy through energy-saving measures. Because we will reduce our dependency on imported energy, because we will reduce our consumption of non-renewable natural resources, because we will create new jobs - and do not forget that the various plans within Europe for responding to the financial and economic crisis will create new employment opportunities right in the area of 'green jobs' and around new environmental technologies for renewable energy sources and energy saving - and at the same time we shall reduce greenhouse gas emissions.
The Czech Presidency therefore views this situation as an exceptional opportunity for changing paradigms of behaviour and for directing our economy towards greater sustainability. The greatest opportunity for changing the economy is in the global market for carbon. Compared to the environmental policy in the 1970s, when we relied on banning and injunctions and mainly employed a so-called 'end of pipe' policy, we find ourselves in 2009 making far greater use of financial instruments to help the environment. In my opinion, the fact that the climate-energy package includes a new emissions trading system based on auctions provides an excellent foundation for creating a global market in carbon. Let us consider the ambition. In 2013, electrical energy auctions will gradually take place and by 2015, we want to see a global market in carbon at an OECD level. We are therefore very closely monitoring developments in the US and how the process for adopting the 'Cap and Trade' system will look in the US Congress.
Another point I would like to mention is the role of renewable energy sources and also energy saving. In our negotiations with developing countries we must offer something, we must offer these countries economic development but at the same time we must offer the sort of development that will ensure the fulfilment of the targets identified by the IPCC and adopted by us as politicians. And here renewable energy sources will play an absolutely key role as we basically have two possible options. There are billions of people without access to electricity but with a desperate wish for electricity simply because it is such an attractive prospect for consumers and an aspiration nobody can be blamed for. The fact is that these people will either have to go to the cities for electricity that is distributed in the current conventional manner - large centralised sources, distribution grids, a burden on the environment - or electricity will come to them in the places where they have lived for generations and where they can continue their traditional way of life in harmony with nature. The second option will be possible only through decentralised renewable electricity. In other words, we who are developing the technology for renewable energy sources in Europe are doing so not only for the developed countries but also in order to increase the number of installations worldwide, to reduce investment and operating costs and to make these technologies accessible to people in developing countries. This is an enormous political task facing us in relation to developing countries.
I would like to end by assuring you that the Czech Presidency has truly extensive ambitions for achieving progress in the climate change negotiations. We will be taking a very intensive lead in international negotiations. I would also like to assure you about the consistency of the Czech Presidency and if the Prime Minister of the Czech Republic defended the Czech President Klaus here in the debate in the European Parliament, then in the area of climate change and climate change policy I must distance myself from these statements and the position of the Czech President. I want and to assure that the position of the Czech Presidency is determined by the Czech Government. I ask you to bear in mind that in spite of whatever statements you might still hear over the course of the Czech Presidency - as our president is also preparing to visit the US - that the climate policy is formulated by the Czech Government and we are united in our view and we are working together with the Commission and the upcoming Swedish Presidency in the Troika. This concludes my statement. I would like to thank you very much once again for a highly productive, businesslike and, above all, responsible discussion at this honourable assembly.
Member of the Commission. - Madam President, we are also looking forward to continuing to work closely with the Czech Presidency, the Czech Government and specifically with Minister Martin Bursík. I am sure that during the first semester of 2009 we will advance the negotiations considerably.
I would like to thank all the speakers in today's discussion for their positive contributions.
As the title of your report indicates, what happens to the world's climate in 2015 and beyond will depend on what action the international community decides now. Building on the solid scientific advice at our disposal, and insisting that negotiations must be guided by science, remains vital. We need to communicate the scientific findings to a broader public, and enhance consumer awareness of greenhouse gas impacts on lifestyles and consumption patterns.
Such increased awareness, however, needs to be accompanied by strong economic incentives for business to reduce greenhouse gas emissions from the goods and services they provide. A transition to a low-carbon economy is needed at a global scale, and can only be achieved through comprehensive and integrated action to address emissions in all sectors.
Only by being ambitious now can we keep the door open to stabilising concentrations of greenhouse gases at lower levels, should the IPCC in future indicate that this is necessary. Together with the Commission, I am convinced that you also have an important role in echoing these important messages.
2009 will be a crucial year for the global climate change negotiations. For the Commission, 2009 will be a year of implementation: we are working on an implementation road map. There are about 15 measures that we need to take through comitology; there is a list of deadlines in the revised ETS that we are going to meet: for example, the list of sectors for carbon leakage should be ready by December 2009. There will be a big stakeholders' meeting on 30 March 2009. The bulk of the work will be done during the summer and, by the end of 2009, we shall have this list dealt with.
The harmonised rules on auctioning should be ready by June 2010. There will be a big stakeholders' meeting in February, and all these deadlines and work programmes are available to you. But 2009, as I said, is going to be a crucial year for the global climate change negotiations.
The world is expected to agree on further international action to tackle climate change at the Copenhagen Climate Change Conference in December. However, a deal in Copenhagen is by no means a given: much work remains to be done.
The climate change and energy package gave us a head start in this transition and provided an excellent basis to prove that ambitious climate policy is not only possible but also broadly beneficial to our economies and societies. The Copenhagen Communication is the basis for further elaborating the European Union's positions on those key elements, enabling us to maintain our leadership and help lead the negotiations to a success in Copenhagen.
It is clear that the climate change challenge cannot be solved without significantly stepping up the financing of, and investment in, clean technology, as well as measures to adapt to the inevitable climate change impacts. Required amounts for developing countries are estimated to go up to EUR 120-150 billion annually in 2020.
Until 2020, this financing can, for a large part, come from the private-sector households in developing countries. For instance, the major part of reductions in the energy sector will come from efficiency improvements that will pay for themselves. These may partly be supported by international loan arrangements in order to mobilise international private finance.
Another significant part of additional financing and investment will be mobilised through the carbon market, both from the proceeds of the future auctioning of carbon allowances and via carbon credits under the CDM. The European Union in its climate and energy package has created significant demand for CDM credits until 2020. This is likely to spur the deployment of clean technologies in developing countries.
However, the poorer the developing countries are, the more they will require further public financial assistance from developed countries. Without this assistance they will not be able to sufficiently reduce their greenhouse gas emissions. Without this assistance the poorest and most vulnerable will suffer the consequences of climate change. Without this assistance there will be no deal in Copenhagen.
The question is: how can we make sure that these additional public financial flows will be predictable, be spent transparently and effectively, and that the contributions to those flows will be shared internationally?
In addition to our contributions to the United Nations negotiations, we see that, following the success of the European Union's emissions trading system, carbon markets are being established in many parts of the world. Australia has announced the core elements of its system. In autumn 2008, shortly after his election, US President Obama reaffirmed his goal to create a US-wide carbon market.
Together, these trading systems could form the nucleus of an evolving future global carbon market. As I have already stressed, the European Union's challenge now is to facilitate the development of such linked carbon markets, in particular among OECD countries by 2015.
In the Copenhagen Communication, the Commission has addressed these questions by putting forward concrete proposals - proposals that are not only ambitious but also realistic, and will make a significant contribution to the success in Copenhagen that our planet so desperately needs.
Let me conclude by taking this opportunity to thank the Temporary Committee on Climate Change, Mr Florenz and Parliament for their strong support for our proposals and for the seriousness and speed with which they have handled the package.
(Applause)
rapporteur. - (DE) Madam President, President-in-Office of the Council, I am very pleased that, in the closing stages of this Temporary Committee, this issue has been met with such strong interest, and for that I am most warmly appreciative. I would also like to thank all those who have contributed to this debate and all those who have worked with us. We have produced a roadmap to take us to Copenhagen, which naturally contains signposts as well as stop signs and unrestricted travel signs, but also signs that indicate that there are difficult roads ahead. We have discussed this here today.
I am pleased that there have been critical comments, some of which we can take on board. The suggestion from Mr Holm for the citizens of Europe to stop eating meat is, I am sorry to say, quite ludicrous, but we all have our own opinions. There will be a successful outcome in the end and everyone will have contributed to this. Once again, you have my sincere thanks.
- The debate is closed.
The vote will take place today.
Written statements (Rule 142)
Ladies and gentlemen, during the last few months we have seen what the credit crunch means, as the global economy is affected by an unprecedented crisis. However, climate, food and social crises are also making their impact felt just as much.
In Romania, we have faced falls in production in recent years due to external causes such as floods, drought and bird flu, with problems of an economic nature coming on top of this over the last few months. During the current financial crisis, it is going to be increasingly difficult for us to cover losses triggered by floods and drought using the state budget. During the whole time I have been on the Committee on Agriculture and Rural Development, I have supported the idea of creating standalone intervention mechanisms at Community level, regardless of the value of the national ceilings.
I also believe that, faced with a challenge of this magnitude, we need to give priority to investments in clean technologies and renewable energy. These provide a solution to the climate crisis, while also revitalising the economy through creating new jobs. As part of our European mandate, it is our duty to persuade our governments to invest more in innovation and new environment-related technologies.
in writing. - Tackling climate change at this moment of deep financial turmoil and decreased confidence in economic systems may seem for many a mistake in terms of priorities. Going 'green' is costly, and the efforts necessary for the fundamental restructuring of many sectors in order to achieve ambitious targets are tremendous.
Nevertheless, there are many opportunities to be seized in 'green' investments and policies as elements favouring economic recovery and stability. The development of a low-emission economy is a genuine challenge we cannot afford not to deal with. We need ambitious but still feasible targets and we need not be afraid to walk the path of an inevitable industrial revolution. In order to secure economic recovery and better living conditions for our citizens, a complex and ambitious approach is required, fostering innovation and the development of new jobs and businesses in the framework of 'green' technologies.
Finally, sufficient financial means are of course necessary to make the required investments in 'green' innovation and, obviously, these costs cannot simply be made at the expense of other vital Community policies which cannot bear the burden of climate change without additional financial resources.
One of the most serious long-term consequences of climate change is the decrease in fresh water sources and the increasing scarcity of clean drinking water. It is no exaggeration to say that water will be the most important strategic asset of the 21st century. Europe's environmental protection policy must therefore be applied more rigorously than it has been until now to protect water tables, prevent water and soil pollution and support appropriate handling of natural and artificial water habitats.
Alternating periods of flood and drought, as well as extreme weather conditions, demand better management of rainwater. There is no such thing as superfluous water, only poorly managed water. In the next parliamentary cycle and the new budget, the European Union must ensure that significant funds are available for flood prevention, protection of water tables, increasing urban bodies of fresh water and waste water treatment programmes. Hungary's water resources are excellent and Hungarian hydraulic engineers have been doing a wonderful job for nearly 200 years. Therefore, I am certain that our country will play an active and constructive role in drafting a unified European water policy.
in writing. - (PL) In taking the floor during this debate on climate protection policy up to 2050, I would like to draw your attention to the following points.
Firstly, if the United States and the South-East Asian countries do not join the programme aimed at reducing carbon dioxide emissions, showing as much commitment as the European Union, then the enormous financial effort involved and the inevitable consequence of a slower rate of economic growth in the European Union will be a very high price to pay for a slight reduction in carbon dioxide emissions. The European Union is responsible for barely 14% of global emissions, while the USA and the countries of South-East Asia produce nearly 80%.
Secondly, the commitments of individuals countries to reduce carbon dioxide emissions by 20% by 2020, along with the need to buy emission permits, will result in a significant increase in the price of electricity and heating for individuals and even higher costs for the industrial sector, especially in the new Member States, such as Poland, where the energy sector relies on coal. As a result, many industrial sectors which have a high level of energy consumption may be shut down in those countries, entailing a range of negative social repercussions.
Finally, the reductions in carbon dioxide emissions achieved by the new Member States, and by Poland in particular, should be taken into account. In Poland, the far-reaching restructuring of the economy between 1990 and 2005, resulted in reductions in carbon dioxide emissions of around 30%. This came at a very high social cost and unemployment remained at over 20% for many years during this period.
I think that Mr Florenz's report '2050: The future begins today - Recommendations for the EU's future integrated policy on climate change' was timely and necessary, given the effects already observed and those expected as a result of climate change.
Romania was one of the first countries in Europe to have signed the Kyoto Protocol, which meant that it assumed its commitment to support the battle against climate change through reducing greenhouse gas emissions by 8% by 2012.
I am convinced that we need these measures, although, compared with many other European countries, Romania's level of greenhouse gas emissions is low. Agriculture and Romanian forestry can play an important role in combating climate change, whose impact has been strongly felt in recent years, especially through flooding, high temperatures and prolonged droughts. These natural phenomena affect not only agricultural and forest productivity, but also precious habitats and ecosystems.
Agriculture and forestry are expected to continue making an important contribution to the battle against the effects caused by climate change through forestation, with the aim of absorbing and retaining greenhouse gases, and the use of biomass as a renewable source of energy.
The European Union has taken on a major role in the effort to find a compromise for adopting a global post-Kyoto agreement. It is possible that cooperation with the new US administration will enable it to come up with a specific way to implement this agreement.
Specific measures for combating the effects of climate change also offer opportunities for sustainable socio-economic development and for creating new jobs. They are targeted in particular at the new, dynamic sectors, offering major growth potential, where the level of investment made so far has been inadequate. These measures will have, apart from the beneficial effect of combating climate change, a positive impact and alleviate the effects of the economic and financial crisis and may contribute, in the long term, to reducing the European Union's dependency on energy imports.
We are talking in this instance about new, intensive investments in transport infrastructures, renewable energy sources, biotechnologies, waste collection and recycling, nuclear energy and the renovation of residential heating systems.
Reforestation and measures preventing desertification can also produce spectacular results in the medium term.
in writing. - I welcome the Florenz Report on climate change which aims to formulate policies for keeping global warming below 2° compared to pre-industrial times. I particularly welcome the call for a 20% improvement in energy efficiency, the call for binding targets for agriculture and the demand for the creation of a European Climate Fund.
These proposals plus the measures already adopted by the EU put us in a strong position to argue for global action on climate change at the Copenhagen summit.
I wish to congratulate Mr Florenz on his report, which is excellent material in preparation for the Copenhagen Conference to be held at the end of the year.
I consider very important the observation that the economic and financial crisis and the climate change crisis have the same roots. Therefore, the way out of these crises is also the same. To mitigate and halt the consequences of these crises, comprehensive innovation and a paradigm shift are needed in all areas of life.
I agree with Commissioner Dimas that the costs must be covered first of all from carbon dioxide trading, secondly from investments by private companies and thirdly from state incentives.
Everyone is looking for breakthroughs, for ways of stimulating employment, kick-starting the engine of the global economy as soon as possible and halting climate change. The concept known as the 'Green New Deal' was articulated by the UN Secretary-General, Mr Ban Ki-moon. What it means, in essence, is that global economic incentives must become part of the investment in environmentally-friendly technologies. The new logic of economic organisation based on innovations in environmental technology, which has the support of international capital markets, is also a fundamental feature of the US President Barack Obama's programme.
Innovations in green and future industrial technology would boost the effectiveness of the state and economy, heighten the interest of economic players, and increase consumers' price and cost sensitivity with regard to the products and services being offered.
The 12 points set out in the report provide a clear action plan for the future. However, to be able to implement it at a local, national, regional and global level, we need the support of well-informed citizens.
According to a special Eurobarometer survey in spring 2008 on 'climate change', approximately 41% of Europeans stated that they were poorly informed about the causes, consequences and ways to combat climate change. In Romania, over 65% of citizens said they had no information about this.
Raising the profile of this issue among the public through education and awareness campaigns implemented in areas of everyday life is a vital step in this direction. The Commission and Member States must finance public awareness campaigns and create conditions for training people for new careers adapted to the specific challenges of the labour market brought about by structural economic changes, which are accelerated by climate change and its effects.
In the current economic crisis, the EU must commit itself politically and financially in the key areas of maintaining and developing 'clean' technologies for combating climate change, supporting cross-border adaptation measures, boosting energy efficiency and providing assistance in the event of disasters, according to the EU's principle of solidarity. The upshot of all this is the creation of 'green' jobs in new, competitive enterprises.
Ladies and gentlemen, any debate about climate, ecosystems and energy is vitally important because any major change to these can affect life on this planet. Regardless of the types of causes or the scientific arguments put forward by various groups of researchers, one thing for certain is that we are facing global warming. This comprehensive, well-written report, apart from all the useful, valuable information it provides us with, also encourages us to ask the following question: What are we going to do for ourselves and for future generations?
Against this background of climate change, I feel that there are three kinds of projects which EU Member States should be working on and supporting, as a priority:
1. Projects involving standard policies for managing energy resources as efficiently as possible and finding solutions aimed at reducing pollution, especially in industrial areas and business parks.
2. Projects involving funding for scientific research aimed at developing clean technologies.
3. Projects which support immediate specific action aimed at recreating the ecosystem at both European level and in any other region of the world.
The European Union has assumed the leading role in the battle against climate change. Devising a long-term strategy for the effective management of the world's natural resources will help achieve a global economy with reduced carbon dioxide emissions.
This strategy must be based on the principle of solidarity aimed at reaching a balance between rich countries and developing countries, which need assistance in reducing their vulnerability to the adverse effects of climate change. The signs of global warming are evident in poverty, shortages of food products and limited energy resources. It is a well-known fact that oil is no longer a sufficiently powerful source of energy to meet the level of demand, which is estimated to grow by at least 60% by 2030. Finding alternative sources and using existing resources sensibly are challenges which will face the EU in the future. Agriculture is one of the areas most vulnerable to climate change because of its dependency on meteorological conditions.
Bearing in mind that this sector provides the food resources for the world's population, sustainable management of soil and water resources, combined with protection of forests and biodiversity, will need to feature on the agenda of the long-term strategy for tackling the effects of global warming.
in writing. - (DE) Europe and the world are currently facing considerable challenges. The capital market crisis is not the only pressing problem. We must also initiate a sustainable programme to combat climate change as quickly as possible. As large an economic and political association as the European Union is able to establish itself as the leading partner in the fight against climate change.
The first step has already been taken in this regard - the Union has agreed binding climate targets and, with the adoption of the climate change package in December 2008, it has got many appropriate measures for protecting the climate underway. The top priority must now be the conclusion of the international agreement in Copenhagen, whilst avoiding de-industrialisation and unnecessary burdens on the European economy. We should instead increase our investment in, and research into, green technology. In this way, Europe can move forward, not only in the area of the environment, but also in the area of the economy.
The European Union has become the main actor taking specific measures by adopting policies which tackle head on the global challenge triggered by climate change.
European policy in this area can become more effective at a global level and within the EU if: a) the European effort is supported by the efforts of the other powerful industrialised countries outside the EU, along with countries such as China, India, Brazil, Russia and so on; b) the development of nuclear energy is encouraged and not discouraged, at least in the next 30-40 years, until technology capable of using renewable resources has been developed and the costs make it affordable to market without providing grants; c) the European Commission will give stronger support to projects aimed at saving energy and extracting energy from biomass, including the transfer of technology, in less developed EU Member States with a high agricultural potential.
Romania will continue to develop its nuclear programme for generating electricity. At the same time, it will modernise its coal-powered plants and will step up its efforts to produce energy from biomass. With this in mind, we need partnerships with Member States and we urge the European Commission to speed up the process of simplifying the procedures for committing European funds.
in writing. - (HU) Green investments must play a key role in state economic stimulus packages intended to counteract the negative effects of the international economic crisis. These investments, which will be used to exploit renewable energy sources more effectively, moderate energy consumption and reduce the emission of carbon dioxide and other greenhouse gases offer not only economic advantages but significant social benefits as well. It is in Hungary's interest for EU Member States to coordinate and mutually reinforce their efforts in this regard. When setting environmental goals, we also need to be attentive to the economic and social capacities of EU Member States. We must set only attainable goals, taking into consideration their effects on the economic crisis. These goals can only be attained if society shows solidarity. Government activity is not enough for this to happen; a gradual shift in attitude is necessary within society as well. The concrete recommendations for action in the Florenz report, such as support for the construction of zero energy, 'passive' houses, the creation of a European fund to support research into renewable energy sources, linking up energy networks at European level and raising awareness among EU citizens and children in particular, all contribute to this shift in social attitude.
Moreover, we need to strive to ensure that that we preserve Europe's technological edge in environmental protection developments in the 21st century and that we turn this into an economic and social advantage. Given Hungary's outstanding agricultural assets, serious opportunities may open up in energy generation from biomass or in the reuse of plant and animal by-products, waste products unsuited to other commercial uses, in the form of biogas.